DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-29 are rejected under 35 U.S.C. 103.
Claims 24-29 are new.
Response to Arguments
Applicant's arguments filed on 12/16/2020 have been fully considered but they are not persuasive.
Applicant’s argument found in last paragraph on page 9 of applicant’s remarks which argues that steady-state free precession MRI (SSFP) is not a spin echo imaging sequence.
It is not persuasive, steady-state free precession (SSFP) imaging sequence is a spin echo imaging sequence such fact is supported by the column 3: lines 7-20, column 8: lines 34-60, and claims 1-2 of prior art reference Nasiraei Moghaddam (US 9,551,770) where SSFP pulse sequence is applied to detect and record steady-state spin echo signals for multiple repletion cycles of the SSFP pulse sequence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-13 and 15-29 are rejected under 35 U.S.C. 103 as being unpatentable over Boernert et al. (US 2013/0089271), and further in view of Yamazaki (US 2003/0137298) and Kanazawa (US 5,818,229).
Regarding claims 1, 11 and 12, Boernert teaches a magnetic resonance (MR) device (e.g. figure 1, paragraph [0034], MR imaging system 1) comprising at least one main magnet coil for generating a uniform (e.g. figure 1, paragraph [0034], main magnet coils 2), steady magnetic field within an examination volume (e.g. figure 1, paragraph [0034], constant main magnetic field B0), a number of gradient coils for generating switched magnetic field gradients in different spatial directions within the examination volume (e.g. figure 1, paragraph [0036], gradient coils 4, 5 and 6 along x, y and z-axes of examination volume), at least one RF coil for generating RF pulses within the examination volume and/or for receiving MR signals from an object positioned in the examination volume (e.g. figure 1, paragraphs [0037]-[0038], RF coils 11, 12 and 13 for transmitting and/or receiving MR signals from object 10), a control unit for controlling a temporal succession of RF pulses and switched magnetic field gradients (e.g. figure 1, paragraphs [0039] and [0042], host computer 15), and a reconstruction unit for reconstructing MR images from the received MR signals (e.g. figure 1, paragraph [0042], reconstruction processor 17), wherein the MR device is arranged to: 

i) a first unit starting with an excitation RF pulse radiated toward the object, with a duration of the first unit being a first integer multiple of a given time interval T (e.g. figures 1 and 2a-b, excitation RF pulse to object 10 with duration of given time interval TE1 as shown in figure 2a), and 
ii) a second unit comprising a readout magnetic field gradient (GM) and a phase encoding magnetic field gradient (GP) (e.g. figure 2a-b, readout magnetic field gradient Gr and phase encoding magnetic field gradient Gp), 
acquire one or more phase-encoded spin echo signals in a sequence of the plurality of acquisition blocks being repeatedly applied (e.g. figures 1 and 2a-b, paragraphs [0039], [0040], [0042] and [0063], data acquisition system 16 acquire phase-encoded spin echo signals Gp repeatedly applied for each slice in the k-space using multi-echo Dixon acquisition) and reconstructing one or more MR images from the acquired spin echo signals (e.g. paragraphs [0041] and [0044]).
However, Boernert is silent with regard to the imaging sequence is a steady state spin echo imaging sequence comprising a plurality of acquisition blocks, being repeatedly applied without temporal delay between each repetition.
Yamazaki teaches an imaging sequence is a steady state spin echo sequence comprising a plurality of acquisition blocks, being repeatedly applied without temporal 

    PNG
    media_image1.png
    778
    754
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Boernert by applying the teaching of Yamazaki to explicitly have the imaging sequence is a steady state spin echo imaging sequence comprising a plurality of acquisition blocks, being repeatedly applied without temporal delay between each repetition, for the purpose of 
However, combination of Boernert and Yamazaki is silent with regard to the second unit starting with a refocusing RF pulse radiated toward the object and, with a duration of the second unit being a second integer multiple of the time interval T; and
such that at least one spin echo signal is acquired in any of the first or second unit at a first integer number of the time interval T after the refocusing pulse and a second integer number of the time interval T before either an end of said first or second unit or next spin echo signal acquired in said first or second unit.
Kanazawa teaches acquisition blocks comprising, in immediate succession (e.g. figure 14): 
i) a first unit starting with an excitation RF pulse radiated toward an object (e.g. figures 8 and 14, excitation RF pulse RFex radiated toward patient P), with the duration of the first unit being a first integer multiple of a given time interval T (e.g. figure 14, a given time interval of .tau./2 with an integer of multiple of 1), and 
ii) a second unit starting with a refocusing RF pulse radiated toward the object (e.g. figures 8 and 14, refocusing RF pulses RFre1-RFre5 radiated toward the patient P) and comprising a readout magnetic field gradient (GM) and a phase encoding magnetic field gradient (GP) (e.g. figures 8 and 14, readout magnetic field gradient Gro and phase encoding magnetic field gradient Gpe), with a duration of the second unit being a second integer multiple of the time interval T (e.g. figure 14, a given time interval of .tau./2 with an integer of multiple of 2), 


    PNG
    media_image2.png
    663
    948
    media_image2.png
    Greyscale


such that at least one spin echo signal is acquired in any of the first or second unit at a first integer number of the time interval T after the refocusing pulse and a second integer number of the time interval T before either an end of said first or second unit or next spin echo signal acquired in said first or second unit, for the purpose of suppressing deterioration in image quality to improve image quality (e.g. Kanazawa, column 6: 65-67).
Regarding claims 2 and 15, combination of Boernert, Yamazaki and Kanazawa teaches wherein the first unit also includes a readout magnetic field gradient (GM) and a temporal integral of the magnetic field gradient (GM) applied during the first and second units correspond to each other so as to produce the spin echo signals (e.g. Kanazawa, figure 14, readout magnetic field gradient Gro and time integral over amplitude is gradient pulse area applied during the first and second units as shown in figure 14). 
Regarding claims 3 and 16, combination of Boernert, Yamazaki and Kanazawa teaches wherein the temporal integral of the magnetic field gradient in at least one of gradient direction of the magnetic field gradient (GM) is the same over each time interval T of the acquisition blocks (e.g. Kanazawa, figure 14, time integral over amplitude is gradient pulse area is substantially the same over each time interval .tau./2 
Regarding claims 4 and 17, combination of Boernert, Yamazaki and Kanazawa teaches wherein the temporal integral of the magnetic field gradient is the same over each time interval T of the plurality of acquisition block independently for each gradient direction, except the phase-encoding (e.g. Kanazawa, figure 14, time integral over amplitude is gradient pulse area is substantially the same over each time interval .tau./2 as shown in figure 14 for each gradient direction excep the phase-encoding direction of Gpe as shown in figure 14, and it is obvious to make it the same over each time interval .tau./2 to reduce implementation complexity). 
Regarding claims 5 and 18, combination of Boernert, Yamazaki and Kanazawa teaches wherein the excitation and refocusing RF pulses each have a flip angle of 20.degree.-90.degree., preferably 50.degree. (e.g. Kanazawa, figure 14, column 17: lines 1-5, excitation flip angle of 90.degree., refocusing flip angle of 180.degree., and it is obvious to try 50.degree. for each  of the excitation and refocusing RF pulses for the purpose of achieving optimal result and/or image quality). 
Regarding claims 6 and 19, combination of Boernert, Yamazaki and Kanazawa teaches wherein the phase difference between the excitation RF pulse and the refocusing RF pulse is at least 30.degree. (e.g. Kanazawa, figure 14, column 17: lines 1-5, phase difference is 90.degree.). 
Regarding claims 7 and 20
Regarding claim 8, combination of Boernert, Yamazaki and Kanazawa teaches wherein the first unit further comprises a switched readout magnetic field gradient, with a gradient echo signal being acquired during the first unit (e.g. Kanazawa, figure 14, switched readout magnetic field gradient Gro). 
Regarding claim 9, combination of Boernert, Yamazaki and Kanazawa teaches wherein the flip angles and/or phases of the RF excitation and refocusing pulses are varied in the sequence of acquisition blocks (e.g. Kanazawa, figure 14, column 17: lines 1-5). 
Regarding claim 13, combination of Boernert, Yamazaki and Kanazawa teaches wherein a phase difference between the excitation RF pulse and the refocusing RF pulse is at least 50.degree (e.g. Kanazawa, figure 14, column 17: lines 1-5, phase difference is 90.degree.). 
Regarding claims 21-23, combination of Boernert, Yamazaki and Kanazawa teaches wherein the duration of the second unit is at least twice the duration of the first unit (e.g. Kanazawa, figure 14, the first unit starting with an excitation RF pulse RFex is .tau./2 and the second unit starting with a refocusing RF pulse RFre1 is .tau.).
Regarding claims 24, 26 and 28, combination of Boernert, Yamazaki and Kanazawa teaches wherein the acquisition blocks are repeatedly applied (e.g. Yamazaki, figure 13, paragraphs [0100] and [0108]).
Regarding claims 25, 27 and 29.
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boernert et al. (US 2013/0089271) in view of Yamazaki (US 2003/0137298) and Kanazawa (US 5,818,229), and further in view of Bieri et al. (US 2012/0242334).
Regarding claims 10 and 14, combination of Boernert and Kanazawa is silent with regard to wherein a repetition time of the imaging sequence, is less than 100 ms; and wherein a repetition time of the imaging sequence is less than 20 ms.
Bieri teaches a repetition time of an imaging sequence, is less than 100 ms; and wherein a repetition time of the imaging sequence is less than 20 ms (e.g. figure 2, paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Boernert and Kanazawa by applying the teaching of Bieri to explicitly have wherein a repetition time of the imaging sequence, is less than 100 ms; and wherein a repetition time of the imaging sequence is less than 20 ms, for the purpose of reducing repetition time to allow short imagining scanning time in order to further reduce the patient’s stress level.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/H.Z/Examiner, Art Unit 2858                                                                                                                                                                                                        


/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858